OPINION — AG — (1) A REQUEST IN WRITING FROM A MEMBER AGENCY OF THE POLLUTION CONTROL COORDINATING BOARD REQUESTING THE BOARD TO ACT ON ITS OWN INITIATIVE IS SUFFICIENT TO INVOKE THE JURISDICTION OF THE BOARD TO 82 Ohio St. 1975 Supp., 934 [82-934](C), WITHOUT A PRIOR FINDING THAT THE AGENCY OR AGENCIES HAVING JURISDICTION HAVE FAILED, REFUSED, OR NEGLECTED TO TAKE ACTION. (2) THE DIRECTOR OF THE DEPARTMENT OF POLLUTION CONTROL MAY INITIATE FORMAL ACTION PURSUANT TO 82 Ohio St. 1975 Supp., 934 [82-934](C) IN RESPONSE TO A REQUEST FROM A MEMBER AGENCY ONLY IF THE BOARD, IN ITS SOUND DISCRETION, DEEMS SUCH ACTION APPROPRIATE. (3) THE AUTHORITY OF THE POLLUTION CONTROL COORDINATING BOARD TO ACT ON ITS OWN INITIATIVE, DELINEATED IN 82 Ohio St. 1975 Supp., 934 [82-934](C), IS DISCRETIONARY AND NOT MANDATORY IN NATURE AND THUS, ANY DULY CONSIDERED REFUSAL TO INITIATE ACTION WOULD NOT BE SUBJECT TO MANDAMUS ACTION. CITE: 82 Ohio St. 1971 936 [82-936](C), 82 Ohio St. 1971 931 [82-931](E)  (JAMES R. BARNETT)